Opinion issued July 15, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00175-CV
____________

CITY OF DICKINSON, TEXAS, Appellant

V.

FROST CONSTRUCTORS, INC., Appellee




On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 03CV0918




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss its appeal.  In the certificate of
conference portion of the motion, appellant’s counsel represents that he has conferred
with opposing counsel and that she agrees to the motion and is unopposed to it.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed. 
Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.